Name: Commission Regulation (EC) No 737/95 of 30 March 1995 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  maritime and inland waterway transport;  Europe
 Date Published: nan

 Avis juridique important|31995R0737Commission Regulation (EC) No 737/95 of 30 March 1995 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of a Member State Official Journal L 073 , 01/04/1995 P. 0066 - 0066COMMISSION REGULATION (EC) No 737/95 of 30 March 1995 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of a Member StateTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3377/94 of 20 December 1994 allocating, for the period until 31 March 1995, certain catch quotas between Member States for vessels fishing the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (2), provides for Greenland halibut quotas for 1995; Whereas in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of Greenland halibut in the waters of ICES divisions I and II a and b (Norwegian waters north of 62 °N) by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1995, HAS ADOPTED THIS REGULATION: Article 1 Catches of Greenland halibut in the waters of ICES divisions I and II a and b (Norwegian waters north of 62 °N) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1995. Fishing for Greenland halibut in the waters of ICES divisions I and II a and b (Norwegian waters north of 62 °N) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the Europeean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1995. For the Commission Emma BONINO Member of the Commission